--------------------------------------------------------------------------------

THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION AGREEMENT
(Offshore Subscribers)


TO: Green Hygienics Holdings Inc. (the “Company”)   9107 Wilshire Boulevard,
Suite 450 Beverly Hills, CA  90210 

Purchase of Shares

WHEREAS:

A.                   __________________ (the “Subscriber”) wishes to subscribe
for _______________common shares in the capital stock of our Company (the
“Shares”), at a deemed price of $_____ per Share, for an aggregate cost of
$_____________ (the “Subscription Proceeds”);

B.                   The Company is indebted to the Subscriber in the amount of
$___________ (the "Indebtedness”);

C.                   In lieu of receiving cash as payment of the Indebtedness,
the Subscriber has agreed to accept the Shares as payment of the Indebtedness
pursuant to the terms and conditions set forth in this Agreement; and

D.                   In lieu of receiving cash in payment of the Subscription
Proceeds, the Company is willing to apply the Indebtedness in payment of the
Subscription Proceeds.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

--------------------------------------------------------------------------------

- 2 -

1.                     Subscription

1.1                   On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Subscriber hereby
irrevocably subscribes for and agrees to purchase the Shares (or the
“Securities”) of the Company’s common stock (the “Common Stock”), par value
US$0.001 (the subscription and agreement to purchase being the “Subscription”),
for the Subscription Proceeds.

1.2                   On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Shares to the Subscriber.

1.3                   Subject to the terms hereof, the Subscription will be
effective upon its acceptance by the Company.

2.                     Payment

2.1                   The Company and the Subscriber agree to apply the entire
amount of the Indebtedness in payment of the Subscription Proceeds and, upon
delivery of a signed copy of this Subscription Agreement to the Subscriber
together with a certificate evidencing the Shares registered as provided in this
Subscription Agreement (the “Share Certificate”), the Indebtedness shall be
fully paid.

3.                     Release

3.1                   The Subscriber hereby agrees that upon delivery of the
Shares by the Company in accordance with the provisions of this Agreement, the
Indebtedness will be fully satisfied and extinguished, and the Subscriber will
remise, release and forever discharge the Company and its respective directors,
officers, employees, successors, solicitors, agents and assigns from any and all
obligations relating to the Indebtedness.

4.                     Documents Required from Subscriber

4.1                   The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement prior to the Closing
Date and the compliance and exemption certificate attached hereto as Schedule
“A”.

4.2                   The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the OTC Bulletin Board and applicable law.

5.                     Closing

5.1                   The sale of the Shares shall be completed (the “Closing”)
on ________________, 2013 (the “Closing Date”) or such other date as the parties
may agree upon.

6.                     Acknowledgements of Subscriber

6.1                   The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;


--------------------------------------------------------------------------------

- 3 -

  (b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

          (c)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of this Subscription Agreement and
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

          (d)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (e)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

          (f)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 7.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

          (g)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

          (h)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

          (i)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:

          (i)

is restricted from using most of the civil remedies available under securities
legislation,

          (ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and

          (iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

          (j)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

          (k)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.


--------------------------------------------------------------------------------

- 4 -

7.                     Representations, Warranties and Covenants of the
Subscriber

7.1                   The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is not a U.S. Person;

        (b)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

        (d)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (e)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

        (f)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

        (g)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

        (h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10- KSB, 10-QSB, 8-K and any
other filings filed with the SEC;

        (i)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

        (k)

the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act or under any state securities or “blue
sky” laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;


--------------------------------------------------------------------------------

- 5 -

  (l)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

          (m)

the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

          (n)

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

          (o)

the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

          (p)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

          (q)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.


--------------------------------------------------------------------------------

- 6 -

7.2                   In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S.

8.                     Representations and Warranties will be Relied Upon by the
Company

8.1                   The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber thereof.

9.                     Resale Restrictions

9.1                   The Subscriber acknowledges that any resale of any of the
Shares will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act or
the securities laws of any state of the United States and that none of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
securities laws or exemptions from such registration requirements are available.

9.2                   The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Securities by the
Subscriber may be imposed by securities laws in addition to any restrictions
referred to in Section 9.1 above, and, in particular, the Subscriber
acknowledges and agrees that none of the Securities may be offered or sold to a
U.S. Person or for the account or benefit of a U.S. Person (other than a
distributor) prior to the end of the Distribution Compliance Period.

10.                   Acknowledgement and Waiver

10.1                 The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of information available to
the Subscriber on the EDGAR database maintained by the SEC at www.sec.gov. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.

11.                   Legending of Subject Securities

11.1                 The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

--------------------------------------------------------------------------------

- 7 -

11.2                 The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

12.                   Costs

12.1                 The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

13.                   Governing Law

13.1                 This Subscription Agreement is governed by the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.

14.                   Survival

14.1                 This Subscription Agreement, including without limitation
the representations, warranties and covenants contained herein, shall survive
and continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

15.                   Assignment

15.1                 This Subscription Agreement is not transferable or
assignable.

16.                   Severability

16.1                 The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

17.                   Entire Agreement

17.1                 Except as expressly provided in this Subscription Agreement
and in the agreements, instruments and other documents contemplated or provided
for herein, this Subscription Agreement contains the entire agreement between
the parties with respect to the sale of the Securities and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company or by anyone else.

18.                   Notices

18.1                 All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at Green Hygienics Holdings Inc,
9107 Wilshire Boulevard, Suite 450, Beverly Hills, California 90210, Attention:
Director.

19.                   Counterparts and Electronic Means

19.1                 This Subscription Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall constitute
an original and all of which together shall constitute one instrument. Delivery
of an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

--------------------------------------------------------------------------------

- 8 -

20.                   Delivery Instructions

20.1                 The Subscriber hereby directs the Company to deliver the
Share Certificate issued pursuant to this Subscription Agreement to:

__________________________

__________________________

__________________________

__________________________

__________________________


20.2                 The Subscriber hereby directs the Company to cause the
Share Certificate issued pursuant to this Subscription Agreement to be
registered on the books of the Company as follows:

__________________________

__________________________

__________________________

__________________________

__________________________


20.3                 The undersigned hereby acknowledges that it will deliver to
the Company all such additional completed forms in respect of the Subscriber’s
purchase of the Securities as may be required for filing with the appropriate
securities commissions and regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           (Country of Subscriber)


--------------------------------------------------------------------------------

- 1 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Green Hygienics Holdings Inc.

DATED at ______________as of the _____th day of __________, 2013.

GREEN HYGIENICS HOLDINGS INC.

 

Per:       David Ashby, Authorized Signatory  


--------------------------------------------------------------------------------

- 2 -

SCHEDULE "A"

EXEMPTION CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached. In connection with the purchase by the Subscriber of Securities of the
Corporation undersigned hereby represents, warrants, covenants to and with you
and certifies to you (on behalf of itself or on behalf of the disclosed
principal, as the case may be) that:

1.

The Subscriber is resident in a province or territory of Canada or is subject to
the Securities Laws of one of those provinces or territories;

      2.

The Subscriber is purchasing the Securities as principal for its own account;

      3.

The Subscriber is (please initial the appropriate line):

      (a)

_________an "accredited investor" within the meaning of National Instrument
45-106 Prospectus and Registration Exemptions, by virtue of satisfying the
indicated criterion as set out in Part 1 to this certificate (YOU MUST ALSO
INITIAL PART 1 TO THIS CERTIFICATE); or

      (b)

_________an employee, executive officer, director or consultant of the issuer or
a related entity of the issuer, or a permitted assign of any such person, if
participation in the trade is voluntary (for the purpose of this provision, a
person includes a trustee, custodian or administrator acting as agent for that
person for the purpose of facilitating a trade);

      (c)

_________in Ontario, a founder of the Company; an affiliate of a founder of the
Company; a spouse, parent, brother, sister, grandparent or child of an executive
officer, director or founder of the Company, or a person that is a control
person of the Company;

      (d)

_________except in Ontario, a director, executive officer or control person of
the Company, or of an affiliate of the Company;

      (e)

_________except in Ontario, a spouse, parent, grandparent, brother, sister,
child or grandchild of a director, executive officer or control person of the
Company, or of an affiliate of the Company;

      (f)

_________except in Ontario, a parent, grandparent, brother, sister, child or
grandchild of the spouse of a director, executive officer or control person of
the Company, or of an affiliate of the Company;

      (g)

_________except in Ontario, a close personal friend (by reason of the fact that
you have known such individual for a sufficient period of time and in a
sufficiently close relationship to be in a position to assess the capabilities
and the trustworthiness of such individual) of a director, executive officer or
control person of the Company, or of an affiliate of the Company;

      (h)

_________except in Ontario, a close business associate (by reason of the fact
that you have had sufficient prior business dealings with such individual to be
in a position to assess the capabilities and trustworthiness of such individual)
of a director, executive officer or control person of the Company, or of an
affiliate of the Company;

      (i)

_________except in Ontario, a founder of the Company or a spouse, parent,
grandparent, brother, sister, child, grandchild, close personal friend or close
business associate of a founder of the Company;

      (j)

_________except in Ontario, a parent, grandparent, brother, sister, child or
grandchild of the spouse of a founder of the Company;

      (k)

_________except in Ontario, a person or company of which a majority of the
voting securities are beneficially owned by, or a majority of the directors are,
persons or companies described in subsections (d) to (k) above; or

      (l)

_________except in Ontario, a trust or estate of which all of the beneficiaries
or a majority of the trustees are persons or companies described in subsections
(d) to (k) above;

      4.

the above representations, warranties and covenants will be true and correct
both as of the execution of this certificate and as of the closing time of the
purchase and sale of the Purchased Securities and will survive the completion of
the issue of the Purchased Securities; and


--------------------------------------------------------------------------------

- 3 -

5.

the foregoing representations, warranties and covenants are made by the
undersigned with the intent that they be relied upon in determining the
suitability of the undersigned as a Subscriber of the Securities and the
undersigned undertakes to immediately notify the Corporation of any change in
any statement or other information relating to the Subscriber set forth herein
which takes place prior to the closing time of the purchase and sale of the
Securities.

NOTE: The Subscriber must initial beside the portion of #3 applicable to it.

Saskatchewan residents who are acquiring Securities pursuant to section 3(h),
(i), (l), (m) or as a close personal friend or close business associate of a
founder under (j) must execute Form 45-106F4 Risk Acknowledgement, in duplicate
and deliver one copy to the Corporation with their subscription package.

Dated: _____________________, 2013. Print Name of Subscriber:
______________________________               By:       Signature                
Title            

(please print name of individual whose signature appears above, if different
from name of Subscriber printed above)

For the purposes hereof:

(a)

"Close personal friend" means an individual who knows the director, executive
officer or control person of the Company well enough and has known him or her
directly for a sufficient period of time to be in a position to assess his or
her capabilities and trustworthiness, and can also include a family member who
is not specifically mentioned in section 3(f) above

    (b)

"Close business associate" means an individual who has had sufficient prior
direct business dealings with a director, executive officer or control person of
the Company to be in a position to assess his or her capabilities and
trustworthiness. An individual is not a "close business associate" solely
because the individual is a client, customer, former client or former customer
of the Issuer.


--------------------------------------------------------------------------------

- 4 -

PART 1 TO SCHEDULE A

ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached.

The undersigned Subscriber hereby represents, warrants and certifies to the
Corporation, as an integral part of the attached Subscription Agreement, that
he, she or it is and at Closing will be, correctly and in all respects described
by the category or categories set forth directly next to which the Subscriber
has marked below.

[   ] (1)

a Canadian financial institution, or a Schedule III bank.

      [   ] (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).

      [   ] (3)

a subsidiary of any person referred to in paragraphs (1) or (2), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary.

      [   ] (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador).

      [   ] (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (4).

      [   ] (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.

      [   ] (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec.

      [   ] (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government.

      [   ] (9)

a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction of Canada.

      [   ] (10)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000.

      [   ] (11)

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year.

      [   ] (12)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000.

      [   ] (13)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements.

      [   ] (14)

an investment fund that distributes or has distributed its securities only to


--------------------------------------------------------------------------------

- 5 -

  (a)

a person that is or was an accredited investor at the time of the distribution,

  (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], or 2.19 [Additional investment in
investment funds] of NI 45-106, or

  (c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106.


[   ] (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.

      [   ] (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be.

      [   ] (17)

a person acting on behalf of a fully managed account managed by that person, if
that person


  (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

  (b)

in Ontario, is purchasing a security that is not a security of an investment
fund.


[   ] (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded.

      [   ] (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.

      [   ] (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.

      [   ] (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser.

      [   ] (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

Note: A summary of the meanings of some of the terms used in this Accredited
Investor Status Certificate follows the signature block below.

DATED ________________________________, 2013

      Signature of Subscriber           Name of Subscriber                  
Address of Subscriber


--------------------------------------------------------------------------------